Apparently a part of the testimony of Dr. T.C. Oliver was misquoted in the original opinion handed down herein.32 So.2d 490. He was quoted as saying that he did not consider a duodenal ulcer an ailment of a serious nature, whereas it *Page 102 
appears that, he said he did so consider it.
His opinion in that respect does not cause us to alter our views in the case as the issue on which it was decided was not governed by his testimony.
We have carefully considered all other points raised in the application and still feel that they were correctly disposed of.
Rehearing is refused.